        Case 3:19-cv-03770-WHO Document 156 Filed 05/11/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

 Date: May 11, 2020              Time: 1 hr, 38 minutes   Judge: WILLIAM H. ORRICK
                                 2:01 p.m. to 3:39 p.m.
 Case Nos.: 19-cv-03770-WHO      Case Name: Illumina, Inc. v. BGI Genomics Co., Ltd
 and 20-1465



Attorneys for Plaintiff: Edward Reines, Derek Walter, and Douglas McClellan
Attorney for Defendant: Matthew Wolf, Wallace Wu, Jennifer Sklener, Katie Scott, Carson
Anderson, Neda Dadpey, and Jing Wang

 Deputy Clerk: Jean Davis                             Court Reporter: Ruth Levine Ekhaus


                                       PROCEEDINGS

Motion hearing conducted via telephone conference. Counsel are warned that any documents
that are used or shown in the course of the video conference will not then be sealed pursuant to
the pending motion to file under seal. Argument of counsel heard. A written order will follow.
